DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 30, 2021.

Election/Restrictions
Applicant’s election without traverse of claims 11-22 in the reply filed on September 30, 2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-10 directed to a species non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 HAVING A PROTECTIVE WINDOW.

Allowable Subject Matter
Claims 11-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Gupta et al. (US 2018/0252981 A1)	Kim et al. (US 10,884,178 B2)	
Kudo et al. (US 10,795,195 B2)		Lee et al. (US 2016/0161813 A1)
Mathew et al. (US 8,866,989 B2)		Morimoto et al. (US 8,040,062 B2)
Sanford et al. (US 8,982,547 B2)		Tolbert et al. (US 7,463,734 B2).

This application is in condition for allowance except for the above formal matters.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



IMS
October 13, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822